DETAILED ACTION
Response to Amendment
In this instant application, claims 1-2 and 4-17 have been considered and examined under the pre-AIA  first to invent provisions.

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 03/01/2021, with respect to the rejection(s) of claims 1-2 and 4-15, based solely on the limitations as amended, has been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5-6, 8, 10-12 and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Legrand et al. (Legrand – EP 2 224 253 A1) in view of Robertson et al. (Robertson – US 6,039,410), Ward (Ward – WO 03/066376 A1) and Radosavljevic et al. (Radosavljevic – US 9,615,147 B2).

As to claim 1, Legrand discloses a method of converting an electrical signal from a towing vehicle to a towed vehicle, the method comprising:
sensing (Legrand: FIG. 1 the device 1) an electric current flow in a wire (Legrand: [0005]-[0006], FIG. 1 the sensing device 1 and FIG. 5 a plurality of sensing devices, each coupled to a respective supply cable 2: The magnetic sleeve (the term "magnetic sleeve" is meant to include both magnetizable and magnetically conductive sleeves) either prevents the sensor from sensing magnetic fields which are not caused by the current flowing through the cable (e.g. the terrestrial magnetic field, or the magnetic field of other cables of the car through which current flows) or allows to compensate for adverse effects (e.g. magnetic remanence) caused by magnetic fields) of the towing vehicle (Legrand: Abstract, [0005]-[0006], [0008]-[0009], [0015]-[0016], [0021]-[0022], FIG. 1 and FIG. 5 the tracking vehicle 3) by a non-invasive sensor applied to the wire of the towing vehicle (Legrand: Abstract, [0005]-[0006], [0008]-[0009], [0015]-[0016], [0021]-[0022], FIG. 1 and FIG. 5: a body part (10) with a sensor (11) mounted thereto, the sensor (11) being capable of sensing the magnetic field generated by an electric current flowing through the supply cable (2));
generating a first signal, the first signal indicative of an operative condition of the towing vehicle (Legrand: Abstract, [0005], [0008]-[0010], [0012], [0015]-[0016], [0020]-[0022], FIG. 1, and FIG. 5: Each time a current is supplied through one of the supply cables 2 of the rear ;
generating a second signal based on the first signal (Legrand: Abstract, [0005], [0008]-[0010], [0012], [0015]-[0016], [0020]-[0022], FIG. 1, and FIG. 5: Each time a current is supplied through one of the supply cables 2 of the rear lights of the tracking vehicle, e.g. when the driver of the tracking vehicle actuates the brake, sensor 11 of the sensing device 1 coupled to the respective supply cable 2 senses the magnetic field generated by the current flowing through the respective supply cable 2. The output port of this sensing device 11 then forwards a corresponding signal to control unit 32. Control unit 32 generates output signals which are forwarded to the respective supply cables 42 of the trailer via the connected interfaces 34, 44, so that the braking action of the tracking vehicle is transferred to the respective rear lights of trailer 4, and the breaking action is indicated to the traffic behind trailer 4 by illumination of the respective lamps, bulbs or LEDs); and
activating a lighting system of the towed vehicle to activate one or more signals of the lighting system of the towed vehicle (Legrand: Abstract, [0008]-[0011], [0015]-[0016], [0020]-[0022], FIG. 1, and FIG. 5 the lights 30-31 and 40-41: A device (1) for sensing the presence of a signal in a supply cable (2) of the rear light or lateral light of a tracking vehicle (3); thus, it is based on and in response to the second signal (Legrand: Abstract, [0005], [0008]-[0010], [0012], [0015]-[0016], [0020]-[0022], FIG. 1, and FIG. 5: Each time a current is supplied through one of the supply cables 2 of the rear lights of the tracking vehicle, e.g. when the driver of the tracking vehicle actuates the brake, sensor 11 of the sensing device 1 coupled to the respective supply cable 2 senses the magnetic field generated by the current flowing through the respective supply cable 2. The output port of this sensing device 11 then forwards a corresponding signal to control unit 32. Control unit 32 generates output signals which are forwarded to the respective supply cables 42 of the trailer via the connected interfaces 34, 44, so that the braking action of the tracking vehicle is transferred to the respective rear lights of trailer 4, and the breaking action is indicated to the traffic behind trailer 4 by illumination of the respective lamps, bulbs or LEDs).

Legrand does not explicitly disclose:
wherein the non-invasive sensor includes a core having a first portion, a second portion and a third portion selectively attached to the first and second portions; and the method steps of generating a first signal proportional to and in response to sensing of the electric current flow based on sensing of a magnetic field produced by the core.
However, it has been known in the art of vehicle control to implement wherein the non-invasive sensor includes a core; and the method steps of generating a first signal proportional to and in response to sensing of the electric current flow based on sensing of a magnetic field produced by the core, as suggested by Robertson and Ward, which discloses a known alternative current sensor comprising the non-invasive sensor includes a core (Robertson: Ward: Abstract, page 2 lines 15-30, page 4 lines 13-21, and FIG. 2-3: for each Hall effect transducer to measure the magnetic field set up by current flowing in a cable or set of cables and for each Hall effect transducer to be secured to a cable or set of cables, preferably releasably clipped around a cable); and the method steps of generating a first signal proportional to (Robertson: column 1 lines 55 – column 2 lines 14, column 4 lines 11-19, column 10 lines 25-36, and FIG. 3-5: during a braking cycle, the microprocessor 30 continues to monitor the voltage at pin 4, which is proportional to the magnitude of the current being supplied to the towed vehicle brakes 13 and 14 wherein the microprocessor 30 is responsive to the voltage at pin 4 to illuminate the LED's 33 as a visual indication of the magnitude of the brake current which corresponds to the intensity of the towed vehicle brake application) and in response to sensing of the electric current flow based on sensing of a magnetic field (Robertson: column 6 lines 60 – column 7 lines 12, column 7 lines 36 – 58, column 9 lines 55 – column 10 lines 10, lines 25-45, and FIG. 2-3: When the magnetic field reaches a predetermined strength, which corresponds to a brake current in excess of the current normally required to operate the towed vehicle brakes, the associated voltage across the sensing element causes the output transistor to change to its conducting state. When the conducting output transistor is in its conducting state, the microprocessor current sensing pin 27 is connected to ground. The microprocessor 30 is responsive to the change of condition at pin 27 to cause the brake driver circuit to shut off the power FET's in the brake switching circuit. Additionally, the produced by the core (Ward: Abstract, page 2 lines 15-30, page 4 lines 13-21, and FIG. 2-3: for each Hall effect transducer to measure the magnetic field set up by current flowing in a cable or set of cables and for each Hall effect transducer to be secured to a cable or set of cables, preferably releasably clipped around a cable).
Therefore, in view of teachings by Legrand, Robertson, and Ward it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the sensing device of Legrand to include the non-invasive sensor includes a core; and the method steps of generating a first signal proportional to and in response to sensing of the electric current flow based on sensing of a magnetic field produced by the core, as suggested by Robertson and Ward. The motivation for this is to implement a known alternative method to generate a control signal based on a current signal flow in a sensing wire in order to control operations of a towed vehicle using a current sensor having a core for sensing the current flowed in the sensing wire.

The combination of Legrand, Robertson, and Ward does not explicitly disclose the non-invasive sensor includes a core having a first portion, a second portion and a third portion selectively attached to the first and second portions.
However, it has been known in the art of current monitoring to implement the non-invasive sensor includes a core having a first portion, a second portion and a third portion selectively attached to the first and second portions, as suggested by Radosavljevic, which discloses the non-invasive sensor includes a core having a first portion, a second portion and a third portion selectively attached to the first and second portions (Radosavljevic: Abstract, column 2 lines 52-60, column 4 lines 15-59, and FIG. 2-3: Extending from the top of clamp 44 is a pair of rigid clamp jaws 48, 50 as best shown in FIGS. 2A and 3A. At least one of the jaws is pivotally mounted. Movable jaw 50 is preferably spring-biased to a closed position against fixed jaw 48. The outer surface of the jaws has an arcuate shape, and the ends of the outer surfaces may be slightly offset to form a tip 52 at the end of the fixed jaw 48. Tip 52 allows manipulation of electrical wires. Inside the jaws are electrical coils (not shown) which are connected to appropriate circuitry in the housing for detecting electrical properties of a wire or conductor placed within the jaws).
Therefore, in view of teachings by Legrand, Robertson, Ward and Radosavljevic it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the sensing device of Legrand, Robertson, and Ward to include the non-invasive sensor includes a core having a first portion, a second portion and a third portion selectively attached to the first and second portions, as suggested by Radosavljevic. The motivation for this is to implement a known alternative design of a current sensor for monitoring current flow into a wire without unexpected results.

As to claim 2, Legrand, Robertson, Ward and Radosavljevic disclose the limitations of claim 1 further comprising the method of claim 1, wherein activating includes activating a predetermined light on the towed vehicle (Legrand: Abstract, [0001]-[0002], [0012], [0020]-[0022] and FIG. 5 the trailer 4 and the rear lights 40-41: Control unit 32 generates output signals which are forwarded to the respective supply cables 42 of the trailer via the connected interfaces 34,44 , so that the braking action of the tracking vehicle is transferred to the respective rear lights Ward: Abstract, page 4 lines 6-26, page 5 lines 1-25, page 6 and FIG. 1-3:  These transducers (100) are connected to a signal conditioning unit (100A) connected to a power supply (104) and a CPU (105). The latter is connectable to the power supply (104) which is also connected to the output unit (106) for the transmitter-receiver assemblies connected to the trailer plug for the cables (101A), (102A), (103A) corresponding to the towing vehicle brake (101), indicator (102) and side lights (103)).

As to claim 5, Legrand, Robertson, Ward and Radosavljevic disclose the limitations of claim 1 further comprising the method of claim 1, wherein the wire of a towing vehicle is a left turn, right turn, stoplight, tail, backup, or auxiliary channels wire of the towing vehicle (Legrand: Abstract, [0008]-[0011], [0015]-[0016], [0020]-[0022], FIG. 1, and FIG. 5 the lights 30-31 and 40-41: A device (1) for sensing the presence of a signal in a supply cable (2) of the rear light or lateral light of a tracking vehicle (3); thus, it is reasonable to interpret that the rear light or lateral light of a vehicle comprising a left turn, right turn, or stoplight and Ward: Abstract, page 4 lines 6-26, page 5 lines 1-25, page 6 and FIG. 1-3:  These transducers (100) are connected to a signal conditioning unit (100A) connected to a power supply (104) and a CPU (105). The latter is connectable to the power supply (104) which is also connected to the output unit (106) for the transmitter-receiver assemblies connected to the trailer plug for the cables (101A), (102A), (103A) corresponding to the towing vehicle brake (101), indicator (102) and side lights (103)).

As to claim 6, Legrand, Robertson, Ward and Radosavljevic disclose the limitations of claim 5 further comprising the method of claim 5, wherein the second signal is sent to the left turn, right turn, stoplight, tail lamps, backup signal or an auxiliary signal of the towed vehicle (Legrand: Abstract, [0008]-[0011], [0015]-[0016], [0020]-[0022], FIG. 1, and FIG. 5 the lights 30-31 and 40-41: A device (1) for sensing the presence of a signal in a supply cable (2) of the rear light or lateral light of a tracking vehicle (3); thus, it is reasonable to interpret that the rear light or lateral light of a vehicle comprising a left turn, right turn, or stoplight and Ward: Abstract, page 4 lines 6-26, page 5 lines 1-25, page 6 and FIG. 1-3:  These transducers (100) are connected to a signal conditioning unit (100A) connected to a power supply (104) and a CPU (105). The latter is connectable to the power supply (104) which is also connected to the output unit (106) for the transmitter-receiver assemblies connected to the trailer plug for the cables (101A), (102A), (103A) corresponding to the towing vehicle brake (101), indicator (102) and side lights (103)).

As to claim 8, Legrand, Robertson, Ward and Radosavljevic discloses all the converter assembly limitations as claimed that mirrors the method steps in claim 1; thus, claim 8 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a converter assembly comprising:
a current sensing device (Legrand: FIG. 1 the device 1) capable of non-invasingly engaging a wire (Legrand: Abstract, [0005]-[0006], [0008]-[0009], [0015]-[0016], [0021]-[0022], FIG. 1 and FIG. 5: a body part (10) with a sensor (11) mounted thereto the sensor (11) being capable of sensing the magnetic field generated by an electric current flowing through the of the towing vehicle (Legrand: Abstract, [0005]-[0006], [0008]-[0009], [0015]-[0016], [0021]-[0022], FIG. 1 and FIG. 5 the tracking vehicle 3), the wire carrying a signal to a lamp of the towing vehicle (Legrand: Abstract, [0005]-[0006], [0008]-[0009], [0015]-[0016], [0021]-[0022], FIG. 1 and FIG. 5), the current sensing device having a first portion, a second portion and a third portion selectively coupled to the first and second portions, and, when coupled (Radosavljevic: Abstract, column 2 lines 52-60, column 4 lines 15-59, and FIG. 2-3: Extending from the top of clamp 44 is a pair of rigid clamp jaws 48, 50 as best shown in FIGS. 2A and 3A. At least one of the jaws is pivotally mounted. Movable jaw 50 is preferably spring-biased to a closed position against fixed jaw 48. The outer surface of the jaws has an arcuate shape, and the ends of the outer surfaces may be slightly offset to form a tip 52 at the end of the fixed jaw 48. Tip 52 allows manipulation of electrical wires. Inside the jaws are electrical coils (not shown) which are connected to appropriate circuitry in the housing for detecting electrical properties of a wire or conductor placed within the jaws), capable of detecting electric current flow in the wire and generating a first signal proportional to (Robertson: column 1 lines 55 – column 2 lines 14, column 4 lines 11-19, column 10 lines 25-36, and FIG. 3-5: during a braking cycle, the microprocessor 30 continues to monitor the voltage at pin 4, which is proportional to the magnitude of the current being supplied to the towed vehicle brakes 13 and 14 wherein the microprocessor 30 is responsive to the voltage at pin 4 to illuminate the LED's 33 as a visual indication of the magnitude of the brake current which corresponds to the intensity of the towed vehicle brake application) and in response to the detection of electric current flow (Robertson: column 6 lines 60 – column 7 lines 12, column 7 lines 36 – 58, column 9 lines 55 – column 10 lines 10, lines 25-45, and FIG. 2-3: When the magnetic field reaches a predetermined strength, which corresponds to a brake current in excess of the current based on sensing of a magnetic field (Legrand: Abstract, [0005], [0008]-[0010], [0012], [0015]-[0016], [0020]-[0022], FIG. 1, and FIG. 5: Each time a current is supplied through one of the supply cables 2 of the rear lights of the tracking vehicle, e.g. when the driver of the tracking vehicle actuates the brake, sensor 11 of the sensing device 1 coupled to the respective supply cable 2 senses the magnetic field generated by the current flowing through the respective supply cable 2. The output port of this sensing device 11 then forwards a corresponding signal to control unit 32. Control unit 32 generates output signals which are forwarded to the respective supply cables 42 of the trailer via the connected interfaces 34, 44, so that the braking action of the tracking vehicle is transferred to the respective rear lights of trailer 4, and the breaking action is indicated to the traffic behind trailer 4 by illumination of the respective lamps, bulbs or LEDs);
a plurality of wires operatively coupled with the current sensing device (Ward: Abstract, page 2 lines 15-30, page 4 lines 13-21, and FIG. 2-3: for each Hall effect transducer to measure the magnetic field set up by current flowing in a cable or set of cables and for each Hall effect transducer to be secured to a cable or set of cables, preferably releasably clipped around a cable); 
an electrical component (Legrand: FIG. 5 the control unit 32 and Ward: FIG. 2-3) in operable communication with the current sensing device (Legrand: Abstract, [0005], [0008]-[0010], [0012], [0015]-[0016], [0020]-[0022], FIG. 1, and FIG. 5: Each time a current is supplied through one of the supply cables 2 of the rear lights of the tracking vehicle, e.g. when the driver of the tracking vehicle actuates the brake, sensor 11 of the sensing device 1 coupled to the respective supply cable 2 senses the magnetic field generated by the current flowing through the respective supply cable 2. The output port of this sensing device 11 then forwards a corresponding signal to control unit 32. Control unit 32 generates output signals which are forwarded to the respective supply cables 42 of the trailer via the connected interfaces 34, 44, so that the braking action of the tracking vehicle is transferred to the respective rear lights of trailer 4, and the breaking action is indicated to the traffic behind trailer 4 by illumination of the respective lamps, bulbs or LEDs) via the plurality of wires (Ward: pages 5-7, and FIG. 2-3: the CPU could be hardwired to the lighting system of the towed vehicle through the use of a plug and socket connection between the vehicles. The transducers may be used to monitor individual cables. Also, any convenient method can be used to provide a source of power to the towed vehicle. Both the transmitter and receiver can be configured to provide feedback on the lighting systems to the driver of a vehicle), the electrical component generating a second signal that triggers a response in an electrical system of a towed vehicle in response to the first signal of the current sensing device (Legrand: Abstract, [0005], [0008]-[0010], [0012], [0015]-[0016], [0020]-[0022], FIG. 1, and FIG. 5: Each time a current is supplied through one of the supply cables 2 of the rear lights of the tracking vehicle, e.g. when the driver of the tracking vehicle actuates the brake, sensor 11 of the sensing device 1 coupled to the respective supply cable 2 senses the magnetic field generated by the current flowing through the respective supply cable 2. ; and
an output device configured to connect to a lighting system of the towed vehicle (Legrand: Abstract, [0001]-[0002], [0012], [0020]-[0022] and FIG. 5 the trailer 4 and the rear lights 40-41: Control unit 32 generates output signals which are forwarded to the respective supply cables 42 of the trailer via the connected interfaces 34,44 , so that the braking action of the tracking vehicle is transferred to the respective rear lights of trailer 4, and the breaking action is indicated to the traffic behind trailer 4 by illumination of the respective lamps, bulbs or LEDs. As already mentioned, sensing of a current through only one of the supply cables of the brake lights of the tracking vehicle may cause control unit32 to supply current through the supply cables of both brake lights of the trailer) to activate one or more signals of the lighting system of the towed vehicle based on the corresponding second signal received from the electronic component (Legrand: Abstract, [0008]-[0011], [0015]-[0016], [0020]-[0022], FIG. 1, and FIG. 5 the lights 30-31 and 40-41: A device (1) for sensing the presence of a signal in a supply cable (2) of the rear light or lateral light of a tracking vehicle (3); thus, it is reasonable to interpret that the rear light or lateral light of a vehicle comprising a left turn, right turn, or stoplight and Ward: Abstract, page 4 lines 6-26, page 5 lines 1-25, page 6 and FIG. 1-3:  These transducers (100) are connected to a signal conditioning unit (100A) connected to a power supply (104) and a CPU (105). The latter is connectable to the power supply (104) which is also connected to the output unit (106) for the transmitter-receiver assemblies connected to the trailer plug for the cables .

As to claim 10, Legrand, Robertson, Ward and Radosavljevic disclose the limitations of claim 8 further comprising the converter assembly of claim 8, wherein the wire of a towing vehicle is a left turn, right turn, stoplight, tail, backup, or auxiliary channels wire of the towing vehicle (Legrand: Abstract, [0008]-[0011], [0015]-[0016], [0020]-[0022], FIG. 1, and FIG. 5 the lights 30-31 and 40-41: A device (1) for sensing the presence of a signal in a supply cable (2) of the rear light or lateral light of a tracking vehicle (3); thus, it is reasonable to interpret that the rear light or lateral light of a vehicle comprising a left turn, right turn, or stoplight and).

As to claim 11, Legrand, Robertson, Ward and Radosavljevic disclose the limitations of claim 8 further comprising the converter assembly of claim 8, wherein the second signal is sent to the left turn, right turn, stoplight, tail lamps, backup signal or an auxiliary signal of the towed vehicle (Legrand: Abstract, [0008]-[0011], [0015]-[0016], [0020]-[0022], FIG. 1, and FIG. 5 the lights 30-31 and 40-41: A device (1) for sensing the presence of a signal in a supply cable (2) of the rear light or lateral light of a tracking vehicle (3); thus, it is reasonable to interpret that the rear light or lateral light of a vehicle comprising a left turn, right turn, or stoplight).

As to claim 12, Legrand, Robertson, Ward and Radosavljevic disclose the limitations of claim 8 further comprising the converter assembly of claim 8, wherein the second signal is sent to the towed vehicle through a communications bus of the towed vehicle (Legrand: .

As to claim 16, Legrand, Robertson, Ward and Radosavljevic disclose the limitations of claim 1 further comprising the method of claim 1, wherein the non-invasive sensor is a first non-invasive sensor (Legrand: FIG. 1 the device 1), the method further comprising:
sensing (Legrand: FIG. 1 the device 1) the electric current flow in the wire (Legrand: [0005]-[0006], FIG. 1 the sensing device 1 and FIG. 5 a plurality of sensing devices, each coupled to a respective supply cable 2: The magnetic sleeve (the term "magnetic sleeve" is meant to include both magnetizable and magnetically conductive sleeves) either prevents the sensor from sensing magnetic fields which are not caused by the current flowing through the cable (e.g. the terrestrial magnetic field, or the magnetic field of other cables of the car through which current flows) or allows to compensate for adverse effects (e.g. magnetic remanence) caused by magnetic fields) of the towing vehicle (Legrand: Abstract, [0005]-[0006], [0008]-[0009], [0015]-[0016], [0021]-[0022], FIG. 1 and FIG. 5 the tracking vehicle 3) by a second non-invasive sensor applied to the wire of the towing vehicle (Legrand: Abstract, [0001]-[0002], [0012], [0020]-[0022] and FIG. 5 the trailer 4 and the rear lights 40-41: Control unit 32 generates output signals which are forwarded to the respective supply cables 42 of the trailer via the connected interfaces 34,44 , so that the braking action of the tracking vehicle is transferred to the respective rear lights of trailer 4, and the breaking action is indicated to the traffic behind trailer 4 by illumination of the respective lamps, bulbs or LEDs. As already mentioned, sensing of a current through only one of the supply cables of the brake lights of the tracking vehicle may Ward: Abstract, page 4 lines 6-26, page 5 lines 1-25, page 6 and FIG. 1-3:  These transducers (100) are connected to a signal conditioning unit (100A) connected to a power supply (104) and a CPU (105). The latter is connectable to the power supply (104) which is also connected to the output unit (106) for the transmitter-receiver assemblies connected to the trailer plug for the cables (101A), (102A), (103A) corresponding to the towing vehicle brake (101), indicator (102) and side lights (103)), wherein the second non-invasive sensor includes a second core (Robertson: column 6 lines 60-column 7 lines 58, and FIG. 3-5 the toroidal flux concentrator hoop 55: a toroidal flux concentrator hoop 55 formed from a flat strip of metal extends from the switching HED 51. The hoop 55 includes a circular portion which encircles the wire 12 leading from the printed circuit board 53 to the towed vehicle wheel brake electromagnets 19 and Ward: Abstract, page 2 lines 15-30, page 4 lines 13-21, and FIG. 2-3: for each Hall effect transducer to measure the magnetic field set up by current flowing in a cable or set of cables and for each Hall effect transducer to be secured to a cable or set of cables, preferably releasably clipped around a cable); and the method steps of generating a first signal proportional to (Robertson: column 1 lines 55 – column 2 lines 14, column 4 lines 11-19, column 10 lines 25-36, and FIG. 3-5: during a braking cycle, the microprocessor 30 continues to monitor the voltage at pin 4, which is proportional to the magnitude of the current being supplied to the towed vehicle brakes 13 and 14 wherein the microprocessor 30 is responsive to the voltage at pin 4 to illuminate the LED's 33 as a visual indication of the magnitude of the brake current which corresponds to the intensity of the towed vehicle brake application); 
generating a third signal in response to sensing of the electric current flow based on sensing of the magnetic field produced by the second core (Legrand: Abstract, [0005], [0008]-[0010], [0012], [0015]-[0016], [0020]-[0022], FIG. 1, and FIG. 5: Each time a current is supplied through one of the supply cables 2 of the rear lights of the tracking vehicle, e.g. when the driver of the tracking vehicle actuates the brake, sensor 11 of the sensing device 1 coupled to the respective supply cable 2 senses the magnetic field generated by the current flowing through the respective supply cable 2. The output port of this sensing device 11 then forwards a corresponding signal to control unit 32. Control unit 32 generates output signals which are forwarded to the respective supply cables 42 of the trailer via the connected interfaces 34, 44, so that the braking action of the tracking vehicle is transferred to the respective rear lights of trailer 4, and the breaking action is indicated to the traffic behind trailer 4 by illumination of the respective lamps, bulbs or LEDs), the third signal indicative of the operative condition of the towing vehicle, the third signal different from the first (Legrand: Abstract, [0008]-[0011], [0015]-[0016], [0020]-[0022], FIG. 1, and FIG. 5 the lights 30-31 and 40-41: A device (1) for sensing the presence of a signal in a supply cable (2) of the rear light or lateral light of a tracking vehicle (3); thus, it is reasonable or obvious to interpret that the rear light or lateral light of a vehicle comprising a left turn, right turn, or stoplight), and 
wherein generating the second signal further comprises generating the second signal based on the first signal and the third signal (Legrand: Abstract, [0008]-[0011], [0015]-[0016], [0020]-[0022], FIG. 1, and FIG. 5 the lights 30-31 and 40-41: A device (1) for sensing the presence of a signal in a supply cable (2) of the rear light or lateral light of a tracking vehicle (3); thus, it is reasonable or obvious to interpret that the rear light or lateral light of a vehicle comprising a left turn, right turn, or stoplight and Ward: Abstract, page 2 lines 15-30, page 4 each Hall effect transducer to measure the magnetic field set up by current flowing in a cable or set of cables and for each Hall effect transducer to be secured to a cable or set of cables, preferably releasably clipped around a cable).

As to claim 17, Legrand, Robertson, Ward and Radosavljevic disclose the limitations of claim 1 further comprising the method of claim 1, wherein the first signal includes pulse width modulation (Robertson: column 1 lines 55 – column 2 lines 14, column 4 lines 11-19,  column 10 lines 25-36, and FIG. 3-5), and wherein generating the second signal includes generating the second signal based on a characteristic of the pulse width modulation (Legrand: Abstract, [0005], [0008]-[0010], [0012], [0015]-[0016], [0020]-[0022], FIG. 1, and FIG. 5: Each time a current is supplied through one of the supply cables 2 of the rear lights of the tracking vehicle, e.g. when the driver of the tracking vehicle actuates the brake, sensor 11 of the sensing device 1 coupled to the respective supply cable 2 senses the magnetic field generated by the current flowing through the respective supply cable 2. The output port of this sensing device 11 then forwards a corresponding signal to control unit 32. Control unit 32 generates output signals which are forwarded to the respective supply cables 42 of the trailer via the connected interfaces 34, 44, so that the braking action of the tracking vehicle is transferred to the respective rear lights of trailer 4, and the breaking action is indicated to the traffic behind trailer 4 by illumination of the respective lamps, bulbs or LEDs and Robertson: column 1 lines 55 – column 2 lines 14, column 4 lines 11-19,  column 10 lines 25-36, and FIG. 3-5: The microprocessor 30 in the improved controller 11 is programmed to generate a Pulse Width Modulated (PWM) output signal having a minimum duty cycle of 6-10% when the brake light switch is actuated).

Claims 4 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Legrand et al. (Legrand – EP 2 224 253 A1) in view of Robertson et al. (Robertson – US 6,039,410), Ward (Ward – WO 03/066376 A1), and Radosavljevic et al. (Radosavljevic – US 9,615,147 B2) and further in view of Wai (Wai – US 7,145,442 B1).

As to claim 4, Legrand, Robertson, Ward and Radosavljevic disclose the limitations of claim 1. Further Legrand discloses a current sensing device (Legrand: FIG. 1 the sensing device 1 and FIG. 5 a plurality of sensing devices, each coupled to a respective supply cable 2) to monitor current flow in a cable/wire/conductor (Legrand: Abstract, [0005]-[0006], [0008]-[0009], [0015]-[0016], [0021]-[0022], FIG. 1 and FIG. 5), without specifying that the method of claim 1, wherein the non-invasive current sensor is applied to a single wire of a multi-wire system.
However, it has been known in the art of monitoring current in a wire to implement that the non-invasive current sensor is applied to a single wire of a multi-wire system, as taught by Wai, which discloses the non-invasive current sensor (FIG. 10 B the toroidal coil 27) is applied to a single wire (FIG. 10B the conductor 23,46,50) of a multi-wire system (column 3 lines 8-11, column 9 lines 29-53, and FIG. 10B the conductor 23,46,50 and conductors 51).
Therefore, in view of teachings by Legrand, Robertson, Ward, Radosavljevic and Wai, it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the sensing device of Legrand, Robertson, Ward and Radosavljevic, to include the non-invasive current sensor is applied to a single wire of a multi-wire system, as taught by Wai. The motivation for this is to apply a known alternative current sensing device to monitor current flow into the wire.

As to claim 9, Legrand, Robertson, Ward, Radosavljevic and Wai disclose the limitations of claim 8 further comprising the converter assembly of claim 8, wherein the non-invasive current sensor (Legrand: FIG. 1 the sensing device 1 and FIG. 5 a plurality of sensing devices, each coupled to a respective supply cable 2 and Wai: FIG. 10 B the toroidal coil 27) is applied to a single wire (Legrand: Abstract, [0005]-[0006], [0008]-[0009], [0015]-[0016], [0021]-[0022], FIG. 1 and FIG. 5 and Wai: FIG. 10B the conductor 23,46,50) of a multi-wire system (Wai: column 3 lines 8-11, column 9 lines 29-53, and FIG. 10B the conductor 23,46,50 and conductors 51).

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Legrand et al. (Legrand – EP 2 224 253 A1) in view of Robertson et al. (Robertson – US 6,039,410), Ward (Ward – WO 03/066376 A1) and Radosavljevic et al. (Radosavljevic – US 9,615,147 B2) and further in view of Kobayashi (Kobayashi – US 2009/0128131 A1).

As to claim 7, Legrand, Robertson, Ward and Radosavljevic disclose the limitations of claim 1 except for the claimed limitations of the method of claim 1 further comprising adaptively adjusting an offset to sense a low current condition on the wire of the towing vehicle.
However, it has been known in the art of vehicle control to implement the method step of adaptively adjusting an offset to sense a low current condition on the wire of the towing vehicle, as suggested by Kobayashi, which discloses a detector (FIG. 1 the current detector 1) comprising an EEPROM (FIG. 1 the EEPROM 4) for storing gain and offset groups (FIG. 1 the gain and offset groups 4A-4C) wherein the current detector (FIG. 1 the current detector 6) 
Therefore, in view of teachings by Legrand, Robertson, Ward, Radosavljevic, and Kobayashi, it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the sensing device of Legrand, Robertson, Ward and Radosavljevic, using the gain and offset group stored in the EEPROM as calibrated for the current detector adjusting its the sensitivity to ensure the current measurements accuracy based on the gain and offset groups, as taught by Kobayashi. The motivation for this is to ensure the current measurement accuracy of the current flow through the wire, e.g. the current flow through the output to the towed vehicle.

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Legrand et al. (Legrand – EP 2 224 253 A1) in view of Robertson et al. (Robertson – US 6,039,410), Ward (Ward – WO 03/066376 A1) and Radosavljevic et al. (Radosavljevic – US 9,615,147 B2) and further in view of in view of Albright et al. (Albright – US 2006/0214506 A1).

As to claim 13, Legrand, Robertson, Ward and Radosavljevic disclose the limitations of claim 12 except for the claimed limitations of the converter assembly of claim 12, wherein the second signal uses a CAN, LIN or HSCAN communications protocol.
However, it has been known in the art of controlling the operations of the towed vehicle to implement that wherein the second signal uses a CAN, LIN or HSCAN communications protocol, as taught by Albright, which discloses the output signal (Abstract, [0007], [0029], and [0031]: the brake control output) uses a CAN, LIN or HSCAN communications protocol ([0009], 
Therefore, in view of teachings by Legrand, Robertson, Ward, Radosavljevic and Albright, it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the relay adapter device of Legrand, Robertson, Ward and Radosavljevic to include wherein the second signal uses a CAN, LIN or HSCAN communications protocol, as taught by Albright. The motivation for this is to provide brake control output signal to the towed vehicle.

Claims 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Legrand et al. (Legrand – EP 2 224 253 A1) in view of Robertson et al. (Robertson – US 6,039,410), Ward (Ward – WO 03/066376 A1) and Radosavljevic et al. (Radosavljevic – US 9,615,147 B2) and further in view of Yang (Yang - Technologies GmbH – Split Core Sensor).

As to claim 14, Legrand, Robertson, Ward and Radosavljevic disclose the limitations of claim 1 further comprising the method of claim 1, wherein sensing the electric current is done through a sensor assembly (Legrand: FIG. 1 the device 1), the sensor assembly comprising:
a housing comprising a body (Legrand: FIG. 1 the body part 10) and a cap (Legrand: FIG. 1 the magnetic sleeve 130-131) pivotally attached with the body; a wire holding portion positioned within the body of the housing (Legrand: [0003], [0006], [0015], and FIG. 2 the supply cable 2), wherein the core is positioned in the housing (Robertson: FIG. 3 the switching HED 51, Ward: Abstract, page 2 lines 15-30, page 4 lines 13-21, and FIG. 2-3: for each Hall effect transducer to measure the magnetic field set up by current flowing in a cable or set of cables and for each Hall effect transducer to be secured to a cable or set of cables, preferably releasably clipped around a cable and Radosavljevic: Abstract, column 2 lines 52-60, column 4 lines 15-59, and FIG. 2-3: Extending from the top of clamp 44 is a pair of rigid clamp jaws 48, 50 as best shown in FIGS. 2A and 3A. At least one of the jaws is pivotally mounted. Movable jaw 50 is preferably spring-biased to a closed position against fixed jaw 48. The outer surface of the jaws has an arcuate shape, and the ends of the outer surfaces may be slightly offset to form a tip 52 at the end of the fixed jaw 48. Tip 52 allows manipulation of electrical wires. Inside the jaws are electrical coils (not shown) which are connected to appropriate circuitry in the housing for detecting electrical properties of a wire or conductor placed within the jaws); and
a current sensing device positioned in the housing in proximity to the core (Robertson: column 6 lines 60-column 7 lines 27 and FIG. 3 the toroidal flux concentrator hoop 55 and Ward: Abstract, page 2 lines 15-30, page 4 lines 13-21, and FIG. 2-3: for each Hall effect transducer to measure the magnetic field set up by current flowing in a cable or set of cables and for each Hall effect transducer to be secured to a cable or set of cables, preferably releasably clipped around a cable and Radosavljevic: Abstract, column 2 lines 52-60, column 4 lines 15-59, and FIG. 2-3: a built-in radio transmitter (not shown) is provided inside clamp 44 and measuring circuitry (not shown) can also be located within clamp 44 to convert the measured value into voltage or current. An analog-to-digital converter to convert the analog signals to digital and send it serially and wirelessly/remotely to a built in radio receiver (not shown) located in the CPU circuit (not shown) inside housing 32 of device 30. Non-contact voltage (NCV) LED indicator 54 is mounted on the front surface of clamp 44 in order to determine the existence of live current. If AC voltage is present, the NCV LED light will turn on .
The combination of Legrand, Robertson, Ward and Radosavljevic does not explicitly disclose a housing comprising a body and a cap pivotally attached with the body.
However, it has been known in the art of current sensing device to implement a housing comprising a body and a cap pivotally attached with the body, as suggested by Yang, which dsicsleos a housing comprising a body and a cap pivotally attached with the body (Technologies GmbH – Split Core Sensor).
Therefore, in view of teachings by Legrand, Robertson, Ward, Radosavljevic and Yang, it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the sensing device of Legrand, Robertson, Ward and Radosavljevic, to include a housing comprising a body and a cap pivotally attached with the body, as suggested by Yang. The motivation for this is to implement a known alternative design of a current sensing device.

As to claim 15, Legrand, Robertson, Ward, Radosavljevic and Yang disclose the limitations of claim 14 further comprising the method of claim 14, wherein a plurality of wires is attached with the sensor assembly (Ward: Abstract, page 2 lines 15-30, page 4 lines 13-21, and FIG. 2-3: for each Hall effect transducer to measure the magnetic field set up by current flowing in a cable or set of cables and for each Hall effect transducer to be secured to a cable or set of cables, preferably releasably clipped around a cable), the plurality of wires configured to send the first signal to an electronic component that generates the second signal (Ward: Abstract, page 4 lines 6-26, page 5 lines 1-25, page 6 and FIG. 1-3:  These transducers .

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Koo et al., US 10,192,678 B2, discloses Current transformer system with sensor CT and generator CT separately arranged in parallel in electric power line, and integrated system for controlling same in wireless communications network.
Nulty, US 10,203,355 B2, discloses Power extraction for a medium voltage sensor using a capacitive voltage divider.
Yakymyshyn et al., US 2005/0156587 A1, discloses current sensor.
Cheng et al., US 8,836,318 B2, discloses proximity electric current sensing device and method.
Wang et al. discloses Split Core Closed Loop Hall Effect Current Sensors and Applications.
Cheang et al. discloses High Efficiency Powering System for Wireless Sensor for AC Monitoring in Smart Grid Applications.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/QUANG PHAM/Primary Examiner, Art Unit 2684